DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Remarks and Amendment filed on Dec. 12, 2021.
Claims 14, 24 and 31-102 have been canceled.
Claims 12 and 23 have been amended.
 Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-13,15, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (2021/0160810). 
Regarding claim 1, Zhang discloses a 1. (Original) A method performed by an apparatus of a user equipment (UE), comprising: receiving location assistance data including a list of candidate transmission- reception points (TRPs) for a positioning operation (see fig.16, step 701, paragraphs [0001], [0007], [0015], [0258-0259] and its description); and receiving a positioning reference signal (PRS) from each candidate TRP of a number of the candidate TRPs over an unlicensed Fifth Generation (5G) New 
Regarding claim 2, Zhang further comprising: prior to receiving the location assistance data, receiving a location measurement request over a channel of a 5G NR access network (see abstract, fig.1, step 120, paragraph [0096] and its description).
Regarding claim 3, Zhang further discloses the channel comprises a vehicle-to everything (V2X) frequency sub-band of the 5G NR access network, the unlicensed 5G NR radio band, or a licensed 5G NR radio band (see abstract, paragraphs [0001-0002], [0008]).
Regarding claim 4, Zhang further discloses the channel comprises one or more Unlicensed National Information Infrastructure (UNII) radio bands (see paragraph [0007]).
Examiner's Note: ”A recent FCC decision has opened the largest contiguous bandwidth in history, 59-64 GHz for non-government unlicensed wireless communications”.
Regarding claim 5, Zhang further discloses determining reference signal time difference (RSTD) measurements based at least in part on the PRSs received over the unlicensed 5G NR radio band; and transmitting the determined RSTD measurements to a location server (see paragraphs [0002], [0007-0010]).
Regarding claim 7, Zhang further discloses the location assistance data includes a PRS configuration indicating one or more of a transmission time of the PRS from each candidate TRP of the number of candidate TRPs or the unlicensed 5G NR 
Regarding claim 12, Zhang discloses a method performed by an apparatus of a user equipment (UE), comprising: receiving a positioning reference signal (PRS) configuration identifying an unlicensed Fifth Generation (SG) New Radio (NR) radio band upon which the UE is to transmit a sequence of PRSs (see abstract, fig.16, step 702, paragraphs [0001-0003], [0007-0008], [0015], [0258-0262] and its description); and transmitting the sequence of PRSs based on the received PRS configuration over the unlicensed 5G NR radio band (see abstract, paragraph [0264-0266]).
Regarding claim 13, Zhang further discloses 13. (Original) The method of claim 12, wherein the PRS configuration is received over a channel comprising one of a vehicle-to everything (V2X) frequency sub-band of a 5G NR access network, a licensed radio band of the 5G NR access network, or an unlicensed 5G NR radio band (see abstract, paragraphs [0001-0002], [0008]).
Regarding claim 15, Zhang further the sequence of PRSs is transmitted over the unlicensed 5G NR radio band using Short Control Signaling Transmissions without medium sensing (see abstract, paragraphs [0262], [0275]).
Regarding claims 8-10, 23 and 25 recite limitations substantially similar to the claims 1-2, 5, 12 and 15. Therefore, these claims were rejected for similar reasons as stated above. 

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (2018/0310237)
Regarding claims 1, and 8, Kumar discloses a (wireless communication device (see figs.1-2, element 12 and its description), comprising: a memory (see fig.2, element 42 and its description); at least one network interface (see fig.2, element 48 and its description); and a processing system communicatively coupled to the memory and the at least one network interface, wherein the processing system is configured to (see fig.2, elements 40, 42, 48 and its description); receive location assistance data including a list of candidate transmission- reception points (TRPs) for a positioning operation (see fig1, elements 12, 14-16, paragraphs [0017], [0019], [0024-0025], [0036] and its description); and receive a positioning reference signal (PRS) from each candidate TRP of a number of the candidate TRPs over an unlicensed Fifth Generation (5G) New Radio (NR) band (see fig1, elements 12, 14-16, paragraphs [0001], [0017], [0019], [0024-0025], [0036] and its description).

Allowable Subject Matter 
Claim 6, 11, 16-22 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647